Case 5:20-cv-01443-FMO-DFM Document 11 Filed 10/30/20 Page 1 of 1 Page ID #:43

                                                                     JS-6




                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION



  RAYMOND GARCIA,                         No. ED CV 20-01443-FMO (DFM)

          Plaintiff,                      JUDGMENT

             v.

  SAN BERNARDINO COUNTY et
  al.,

          Defendants.


       Pursuant to the Order Dismissing Action for Failure to Prosecute,
       IT IS ADJUDGED that this action is dismissed without prejudice.



                                                      /s/
  Date: 10/30/20                           ___________________________
                                           FERNANDO M. OLGUIN
                                           United States District Judge
